Citation Nr: 0320825	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-00 285	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran does not have a heart disability.


CONCLUSION OF LAW

Service connection for a heart disability is not warranted. 
38 U.S.C.A. §§ 1110, 1110, 1131, 5107 (Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in January 1968 the veteran 
was diagnosed with cardiac arrhythmia (ventricular 
parasystole), possibly due to underlying organic cardiac 
disease.  The Medical Board recommended that the veteran 
continue to take Pronestyl, 500 milligrams every six hours, 
and that he be sent to limited duty for a period of seven 
months; such limitations only to consist of duty in the 
continental United States with monthly evaluation by Medical 
Officer at his duty station, and that he be re-evaluated at 
the conclusion of this period of time.  

A second Medical Board in October 1968 indicated that 
Pronestyl was discontinued in September of 1968 and 
monitored.  During this period of observation the veteran had 
occasional premature ventricular contractions with fusion 
beats and occasional ventricular escape beats with post 
Valsalva and carotid sinus massage maneuvers.  In September 
1968 right and left heart catheterization was carried out.  
The impression was normal right and left heart 
catheterization and coronary arteriography; induction of 
paroxysmal atrial fibrillation and flutter during 
catheterization.  It was noted that at the time the veteran 
was entirely without symptoms while taking Pronestyl 250 mg.  
The diagnoses were frequent ventricular premature 
contractions of unknown etiology, controlled by Pronestyl; 
diabetes mellitus, diet controlled; paroxysmal atrial 
fibrillation and flutter induced by cardiac catheterization.  
It was recommendation of the Medical Board that the veteran 
be returned to full duty on the medications described.  

In a June 1969 cardiology evaluation, the examiner noted that 
since the veteran's second Medical Board, he has remained 
essentially asymptomatic while continuing on Pronestyl.  
Pertinent physical findings included: blood pressure 136/80, 
absent right brachial and right radial pulses; prominent S4 
atrial filling sound along lower left sternal border on 
cardiac auscultation, but the remainder of the physical 
examination was otherwise normal.  Electrocardiogram revealed 
a right ventricular conduction delay but was otherwise 
normal.  All pertinent laboratory data were normal.  It was 
recommendation of the Cardiology Service that the veteran 
continue on Pronestyl indefinitely and that he was fit for 
continuation at full duty.  

On his retirement examination dated April 1978, the examiner 
noted regular rhythm and rate of the heart with systolic 
ejection murmur heart best left lower sternal border 
disappeared when veteran lying down.  

At his February 1983 VA examination the examiner noted no 
murmur heard.  Blood pressure was noted as 140/80 sitting, 
130/80 recumbent, and 150/90 standing.  The diagnosis noted 
history of arrhythmias with negative EKG.  X-ray of the chest 
revealed the heart was slightly below the upper limit of 
normal in its transverse diameter.

A report from Indiana Heart Associates, Inc., dated January 
1996 shows that the veteran was seen for palpitations.  The 
veteran underwent a Stress/ Rest Thallium myocardial 
perfusion scintigram with SPECT imaging.  The impression was 
normal stress/rest test Thallium myocardial perfusion 
scintigram with SPECT.  

VA outpatient treatment records dated 1998 to 2000 show that 
in August 1999, the veteran complained of having 
palpitations, which had become more frequent over the past 
year, 3 to 4 times a week usually lasting 7 to 8 seconds.  He 
indicated that there were no symptoms during these episodes.  
The examiner noted that the veteran's symptoms sounded like 
supraventricular tachycardia.

At his August 1999 VA examination, the veteran noted his 
palpations becoming more frequent.   He indicated that he did 
not take any medications and noted that the week before, his 
palpitations were 4 times per week.  The veteran noted that 
his blood pressure was usually normal.  The examination 
showed heart size was normal by percussion with no congestive 
heart failure and normal S1 and S2, no murmur.  The diagnosis 
was periodical tachycardia with premature ventricular 
contractions (PVCs) and borderline cardiomegaly.  The 
examiner opined that the heart problem was not caused by 
diabetes mellitus.  According to the literature, the diabetes 
mellitus was considered only a minor contributory risk factor 
for a myocardial infarction.  It was noted that the veteran 
did not have a history of coronary artery disease or 
myocardial infarction only premature ventricular contraction 
and sinus tachycardia.  The examiner indicated that METs were 
not needed because the veteran had no chest pain and no 
history of coronary artery disease.

At his May 2000 RO hearing, the veteran testified that in 
1968 while in service he developed rapid heartbeats, 
palpitations.  He remembered occasions when he would pass out 
and get dizzy.  He indicated that he began to get sore 
throats in the 1980s and the doctor told him it was caused by 
taking Pronestyl, so the veteran weaned himself off the 
medication until 1999.  That was when he indicated he began 
having episodes of rapid heartbeat and almost loss of breath 
at times.  The veteran testified that he went to the VA and 
they examined him and the monitor showed fluctuations of 
heartbeat and approximately 55 to 106 over a 24-hour period.  
He indicated he was placed on medication and it had helped 
and although he still got rapid heartbeats at times, they 
were not to the extent that they were one year earlier.  The 
veteran indicated that he did not experience any pain, but at 
times he could feel himself getting clammy.  At the present 
time, he indicated that he had rapid heartbeat three to four 
times a month.  The veteran indicated that he was taking a 
beta-blocker and was taking medication for hypertension until 
1995.  

At his June 2000 VA examination, the examiner indicated that 
the veteran was on Atenolol for his palpitations.  The 
veteran noticed that his symptoms with palpitations lasted 
only a few seconds, no longer than one minute.  He indicated 
that there was no chest pain, syncope, or congestive heart 
failure.  The examiner noted that the veteran had a previous 
history of PVC and other than that, his cardiac examination 
appeared to be normal with good LV function and exercise 
capacity.  

In an addendum to the June 2000 VA examination dated July 
2000, the examiner noted that PVC could be found in normal 
people and did not require any medical treatment.  Therefore, 
in the examiner's opinion, the veteran should not claim for 
his compensation due to this unremarkable heart rhythm.  

A radiology report from St. John's Health System dated June 
2001 indicated difficulty breathing as a clinical history 
with the results noted as borderline cardiomegaly, no acute 
infiltrate or pleural effusion seen.  The impression was 
borderline cardiomegaly, no acute pulmonary process.

VA C & P note dated October 2002 indicated that the veteran 
complained of rapid heart beat and stated that when he had 
palpitations he got clammy and felt like when in an elevator 
going down rapidly.  He reported no angina and no apparent 
shortness of breath.  He indicated that it lasted a few 
seconds and he was placed on Atenolol and apparently helped, 
but later developed asthma and was discontinued.  It was 
noted that the veteran was not currently on any medications 
for his palpitations.  

The examination showed normal EKGs, stress EKG was normal, 
and no recorded arrhythmias.  Specifically no PVCs or 
premature atrial contraction, afebrile, atrial tachycardia.  
The assessment was hypertension, possible cardiomegaly on 
physical examination and if documented on chest x-ray, was 
probably secondary to hypertension; history of palpitations 
and noted by some as PVCs, however no documented bigeminy, 
pairs or non-sustained ventricular tachycardia.  

The examiner noted that even if the veteran has PVC, it had 
been a chronic condition and there was no apparent direct 
relationship with military service (22 years) and did not 
affect life expectancy.  Stress EKG, although it was 
submaximal, did not elicit any arrhythmia and was normal at 
the level of exercise achieved.  He further noted what would 
affect life expectancy was the hypertension noted in the 
examination and must be treated.  If the alleged arrhythmia 
had to be pursued further, a Holter study and echocardiogram 
must be done.  X-ray of the chest showed the cardiac 
silhouette appeared mildly enlarged and old granulomatous 
changes were again demonstrated.  The pulmonary vascularity 
was not enlarged.  There was no acute infiltrate or pleural 
effusion.

At his June 2002 VA examination, the veteran complained of 
palpitations two to three times per day.  It was noted that 
the physical examination revealed normal S1 and S2.  Normal 
heart and no murmur.  In the examiner's opinion the veteran 
continues to have PVC, which was diagnosed in 1968.  It was 
noted that the veteran was diagnosed with hypertension in 
1991, but one year ago he was treated for hypertension with 
Atenolol, which was discontinued because he no longer has 
high blood pressure.  The examiner referred to the July 2000 
addendum to the June 2000 VA examination, in which the 
examiner indicated that the veteran had occasional PVC 
without significant functional impairment.  He had a history 
of hypertension in the past and his pressure was now 142/83.  
The examiner's conclusion would be that the veteran had 
occasional PVC and borderline cardiomegaly, according to the 
August 1999 chest x-ray.  The examiner noted that PVC was not 
considered significant functional impairment of the heart 
because it could be found in normal people.  It was as least 
as likely as not that the PVC was not a chronically disabling 
condition and the veteran did not take any blood pressure 
medication now.  The examiner also indicated that PVCs were 
not supraventricular arrhythmia and were also not sustained 
ventricular arrhythmia.  The diagnosis was periodic PVC.  The 
ECG of June 2002 was normal.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
report from Indiana Heart Associates, Inc., dated January 
1996; VA examinations dated February 1983, August 1999, June 
2000 and addendum dated July 2000, and June 2002; radiology 
report from St. John's Health System dated June 2000; 
transcript of a May 2000 RO hearing; VA C & P noted dated 
October 2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In a December 2002 supplemental statement of the case, the 
veteran was informed of the VCAA.  In accordance with the 
requirements of the VCAA, he was informed of what evidence 
and information VA would be obtaining.  It explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The above findings disclose that there is no medical evidence 
that the veteran suffers from a heart disability.  The June 
2002 VA examiner opined that that it was as least as likely 
as not that the PVC that the veteran has now was the same 
problem that he had in service in 1968, but PVC was not 
considered significant functional impairment of the heart 
because it could be found in normal people.  It was as least 
as likely as not that the PVC was not a chronically disabling 
condition and the veteran did not take any blood pressure 
medication now.  The examiner also indicated that PVCs were 
not supraventricular arrhythmia and were also not sustained 
ventricular arrhythmia.  The diagnosis was periodic PVC.  The 
ECG of June 2002 was normal.  

An October 2002 VA C & P examiner noted that even if the 
veteran has PVC, it did not affect life expectancy.  Stress 
EKG, although it was submaximal, did not elicit any 
arrhythmia and was normal at the level of exercise achieved.  
He further noted what would affect life expectancy was the 
hypertension noted in the examination and must be treated.  
In an addendum to the June 2000 VA examination dated July 
2000, the examiner noted that PVC could be found in normal 
people and did not require any medical treatment.  Therefore, 
in the examiner's opinion, the veteran should not claim for 
his compensation due to this unremarkable heart rhythm.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a heart disability.  However, the 
medical evidence clearly shows that he does not have a 
disability of the heart.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

ORDER

Entitlement to service connection for a heart disability is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

